IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

CHARLOTTE DIVISION

)

UNITED STATES OF AMERICA )
)

Vv. )

)

(1) SHANEEKA CURRY )
(2) MICHAEL JEROME WILSON )
)

 

UNDER SEAL

FILED
CHARLOTTE, NC

AUG 28 2019

US DISTRICT COURT
WESTERN DISTRICT OF NC

S|

  

ye Poe

Docket No. 3:19-mj- 222. I
I

ORDER SEALING CRIMINAL COMPLAINT, ARREST WARRANTS, AND OTHER
DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Criminal

Complaint, the Arrest Warrants, the Motion to Seal, and this Order be sealed, to protect the

secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Criminal Complaint, the Arrest Warrants, the

Motion to Seal, and this Order be sealed until further order of this Court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to Steven. Kaufman@usdoj.gov).

SO ORDERED this 28" day of August 2019.

THE L ar } DAVID C. KEESLER

UNITED STATES MAGISTRATE JUDGE
